             Case 1:19-cv-01496-CLM Document 44 Filed 03/13/20 Page 1 of 3                              FILED
                                                                                               2020 Mar-13 PM 05:21
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                  EASTERN DIVISION

JAMES G. DAVIS,

        Plaintiff,

vs.                                                        Case No. 1:19-cv-01496-CLM

OCWEN LOAN SERVICING, LLC,
ET AL.,

        Defendants.

                                  MOTION TO WITHDRAW

        Undersigned counsel Kirkland E. Reid with Jones Walker LLP respectfully requests that

this Court enter an order allowing him to withdraw from further representation of defendant

Equifax Information Services LLC (“Equifax”). In support of this motion, undersigned counsel

states as follows:

        1.       Undersigned counsel is leaving Jones Walker LLP, effective March 13, 2020.

Equifax will continue to be represented by Jones Walker LLP. In this connection, Joseph D.

Steadman, Jr. with Jones Walker LLP has today entered his notice of appearance as counsel of

record for Equifax.

        2.       Equifax is aware of and agrees with the filing of this motion.            Further,

undersigned counsel’s withdrawal will not prejudice the parties or the disposition of this case.

        WHEREFORE, undersigned counsel Kirkland E. Reid respectfully requests that he be

allowed to withdraw from further representation of defendant Equifax in this action.




{MB376468.1}
          Case 1:19-cv-01496-CLM Document 44 Filed 03/13/20 Page 2 of 3



                                     Respectfully submitted,

                                     /s/ Kirkland E. Reid
                                     Kirkland E. Reid (REIDK9451)
                                     Counsel for Defendant Equifax Information
                                     Services LLC

OF COUNSEL:
JONES WALKER LLP
11 N. Water Street, Suite 1200
Mobile, Alabama 36602
Telephone: 251-439-7534
Facsimile: 251-439-7392
jsteadman@joneswalker.com




{MB376468.1}                            2
          Case 1:19-cv-01496-CLM Document 44 Filed 03/13/20 Page 3 of 3



                               CERTIFICATE OF SERVICE
        I hereby certify that on March 13, 2020, I electronically filed the foregoing using the

CM/ECF system, which will send notification to all counsel of record.

                                            /s/ Kirkland E. Reid
                                            Kirkland E. Reid




{MB376468.1}                                   3
